United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-40336
                         Conference Calendar



JULIUS WARNER MARACALIN,

                                     Petitioner-Appellant,

versus

MARVIN D. MORRISON, Warden,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-631
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Julius Warner Maracalin, federal prisoner # 02617-095,

pleaded guilty to multiple counts of conspiracy to possess

cocaine base with intent to distribute and distribution of

cocaine base and was sentenced to 235 months of imprisonment.

Maracalin challenges his underlying conviction and sentence by

arguing that:   (1) he was not advised of the nature of charges

against him during the guilty-plea colloquy in violation of FED.

R. CRIM. P. 11(c)(1); (2) he was arrested pursuant to a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40336
                                  -2-

non-existent indictment and thus the prosecutor, arresting

officers, and the court committed fraud; (3) he was sentenced in

violation of the Supreme Court’s ruling in Apprendi v. New

Jersey, 530 U.S. 466 (2000); (4) his indictment should be

dismissed because it failed to allege that he was being charged

pursuant to the penalty provision of 21 U.S.C. § 841(b)(1)(C);

(5) the use of judicially-found facts in determining his sentence

violates the Supreme Court’s ruling in United States v. Booker,

543 U.S. 220 (2005); (6) Apprendi applies retroactively to his

case; and (7) his indictment should be dismissed because it

failed to charge a drug quantity.

     Although Maracalin seeks to proceed under 28 U.S.C. § 2241

pursuant to the savings clause of 28 U.S.C. § 2255, he has not

shown that the remedy available under § 2255 is inadequate or

ineffective.     See Reyes-Requena v. United States, 243 F.3d 893,

904 (5th Cir. 2001); Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).   To the extent Maracalin argues that the Booker or

Apprendi lines of authority apply retroactively to cases on

collateral review and entitle him to file a § 2241 petition, his

argument is unavailing in light of Padilla v. United States, 416

F.3d 424, 426-27 (5th Cir. 2005).

     AFFIRMED.